DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13, 15 – 16, and 18 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 and 20 of U.S. Patent No. 11281400. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the instant claim is anticipated by a corresponding limitation present in the conflicting US Patent No. 11281400.
Instant Application No. 17/685966
US Patent No. 11281400
1. A storage system, comprising: a memory array comprising multiple groups of non-volatile memory cells, each group comprising multiple pages of memory cells; and 
1. A storage system, comprising: a memory array comprising multiple groups of non-volatile memory cells, each group comprising multiple pages of memory cells; and
control circuitry configured to: receive temperature information corresponding to a write temperature of at least one page of memory cells; 
control circuitry configured to: receive temperature information corresponding to a write temperature of at least one page of memory cells;
determine group statistical measures of temperature information for the multiple groups of non-volatile memory cells using the received temperature information; 
determine group statistical measures of temperature information for the multiple groups of non-volatile memory cells using the received temperature information;
determine a variance of temperature information across the memory array; 
determine a variance of temperature information across the memory array;
consolidate the multiple groups of non-volatile memory cells into different zones associated with ranges of temperature information using the determined group statistical measures, wherein a size of the different zones is dynamic with respect to the determined variance of temperature information across the memory array; and 
consolidate the multiple groups of non-volatile memory cells into different zones associated with ranges of temperature information using the determined group statistical measures, the ranges dynamic with respect to the determined variance of temperature information across the memory array; and
store the consolidated zones and groups of non-volatile memory cells associated with the zones.
store the consolidated zones and groups of non-volatile memory cells associated with the zones…

As can be seen above, each and every instant limitation is anticipated by a corresponding limitations from the conflicting US Patent.
Claims 2 – 13, 15 – 16, and 18 – 19 of the instant application are similarly obvious in view of claims 1 – 12 and 20 of the conflicting US Patent No. 11281400.
Claims 14, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 20 of U.S. Patent No. 11281400 in view of Sharon et al. US Patent Application Publication No. 2017/0255403.
While the conflicting US Patent discloses consolidating multiple groups of cells into zones associated with ranges, it does not specifically describe all the limitations presented in claims 14, 17, and 20.  However, Sharon more specifically discloses that groups of blocks or word-lines that were programmed roughly at the same time and temperature may be associated with a certain time & temperature tag for which an appropriate set of read or memory access parameters may be maintained (paragraph [0023]).  Furthermore, an upper and/or lower temperature range of the current group may be indicated based on a current group temperature threshold 608 (paragraph [0078]).  When a new group is created, a temperature T_new of the memory device 103 may be measured.  An upper temperature T_hi for the group may be computed as well as a lower temperature T_lo (paragraph [0079]).  When the current group temperature threshold 608 is exceeded, a new group is generated (paragraph [0080]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sharon teachings in the conflicting US Patent system. Skilled artisan would have been motivated to incorporate the method of grouping into various zones with temperature thresholds as taught by Sharon in the conflicting US Patent system for effectively arranging the segments according to similar temperature.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as non-volatile memory management using temperature.  This close relation between both of the references highly suggests an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Sharon et al. US Patent Application Publication No. 2017/0255403 (originally cited in IDS filed 3/3/2022) describes in response to detecting a temperature change that exceeds a group temperature threshold associated with the first group indicator, associate second data to be stored in the non-volatile memory with a second group indicator (Fig. 11) it is not believed to teach or suggest “determining a variance of temperature information across the memory array; consolidate the multiple groups of non-volatile memory cells into different zones associated with ranges of temperature information using the determined group statistical measures, the size of different zones dynamic with respect to the determined variance of temperature information across the memory array”, in addition to the other limitations present in the independent claims.  Ponnuru et al. US Patent Application Publication No. 2019/0188589 (originally cited in IDS filed 3/3/2022) describes that a severity parameter may be determined based on an analysis of a correlation between ECC errors and variance in operating temperature but does not teach or suggest all of the limitations presented in the independent claims.  Paley et al. US Patent Application Publication No. 2020/0264792 (originally cited in IDS filed 3/3/2022) describes that metadata may be stored in a separate table that can be easily accessed by a memory controller and/or host controller to make temperature based move decisions but does not teach or suggest all of the limitations presented in the independent claims.  Chinnakkonda Vidyapoornachary et al. US Patent Application Publication No. 2017/0004032 (originally cited in IDS filed 3/3/2022) describes a system may include three temperature zones and two ECC decoders where each zone is grouped in such a manner as there is a significant temperature gradient between any two zones but does not teach or suggest all of the limitations presented in the independent claims.  Shirota et al. US Patent Application Publication No. 2020/0089426 (originally cited in IDS filed 3/3/2022) describes that a management unit moves a target page from a high-temperature region to a low-temperature region, and changes a page number of the target page in a conversion table but does not teach or suggest all of the limitations presented in the independent claims.  Choi et al. US Patent Application Publication No. 2012/0134213 (originally cited in IDS filed 3/3/2022) describes that a temperature variation from nominal conditions may result in different threshold voltage variations from nominal for one group of memory cells having temperatures in a first range of temperatures, as compared with another group of memory cells having temperatures in a second range of temperatures but does not teach or suggest all of the limitations presented in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
December 11, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136